United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-11355
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANNY FRANKLIN MELTON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:04-CR-101-ALL-L
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Danny Franklin Melton appeals his sentence following his

guilty-plea conviction of theft or receipt of stolen mail matter.

Melton argues that his three-year term of supervised release

should be vacated because, now that the Sentencing Guidelines are

advisory rather than mandatory under United States v. Booker, 125
S. Ct. 738 (2005), the district court was not required to impose

supervised release.   Because Melton did not raise the issue of

his supervised-release term in the district court, review is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11355
                                 -2-

limited to plain error.    See United States v. Vonn, 535 U.S. 55,

59 (2002).   Melton must show:   (1) an error; (2) that is clear or

plain; (3) that affected his substantial rights; and (4) that

seriously affected the fairness, integrity, or public reputation

of his judicial proceedings.     See United States v. Olano, 507
U.S. 725, 732-35 (1993).

     The district court erred in imposing Melton’s term of

supervised release under the mandatory Sentencing Guidelines

scheme, and this error was obvious after Booker.      See United

States v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir. 2005).

However, Melton has not shown that the error affected his

substantial rights as he has not shown that the record

demonstrates that the district court judge would have imposed a

different or lesser supervised-release term under a Booker

advisory regime.   See id. at 733-34.   Therefore, he has not met

the requirements to show plain error.      The district court’s

judgment is AFFIRMED.